Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to communication filed on 11/06/2020. Claims 1 - 12
have been examined.

Claim Objection
Claim 1 is objected to because of the following informality:
Claim 1 line 6 read "… Pseudo-Wise (PW) associated with the BFD session…". It is recommended to change this to read like claim 7 line 8, "… Pseudo-Wire (PW) associated with the BFD session…". Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20170302547A1) hereinafter Wang in view of Wu (US20100246577A1) hereinafter Wu, and further in view of Addepalli et al. (US8953460B1) hereinafter Addepalli.

As per claim 1. A method of preventing a failure processing delay, comprising: (Wang, par0040 teaches an embodiment of the present disclosure provides a network fault detection method. Compared with a detection method in the prior art, the method provided in this embodiment of the present disclosure can resolve a problem that a misjudgment occurs [preventing a failure processing delay] when an aggregated link is detected using BFD).
receiving, by a processor, a Bidirectional Forwarding Detection (BFD) session event, wherein the BFD session event carries a BFD session identifier and an event type identifier, and wherein the BFD session event includes an event which is triggered by a BFD session (Wang, par0040 and par0045. Par0040 teaches 201. A first network device sends, to a second network device, information used to establish [session event] at least two BFD sessions, where the information includes information about a first aggregated port [event type identifier], information about a second aggregated port, an identifier of a first port, a session identifier [session identifier] associated with the identifier of the first port, an identifier of a second port, and a session identifier associated with the identifier of the second port. The first port and the second port are ports in the first aggregated port. An aggregated link exists between the first aggregated port of the first network device and the second aggregated port of the second network device. Par0045 teaches 203. The first network device receives [receiving] information that is used to establish at least two BFD sessions and sent by the second network device).
for a Pseudo-Wire (PW) associated with the BFD session; (Wang, par0017 teaches the information about the first aggregated port includes an IPv4 address of the first network device and an identifier and a type of a pseudo wire between the first aggregated port and the second aggregated port. The information about the second aggregated port includes an IPv4 address of the second network device and an identifier and a type of a pseudo wire between the second aggregated port and the first aggregated port. The information indicates that the to-be-established BFD sessions are used to detect an application that is based on forwarding equivalence class (FEC) 128 and that is on the aggregated link in a direction from the first aggregated port to the second aggregated port, and to detect an FEC 128-based application on the aggregated link in a direction from the second aggregated port to the first aggregated port).
          Wang does not explicitly discloses searching for, by the processor, a basic information entry using the BFD session identifier as a keyword; obtaining, by the processor, an equivalence class set identifier from the basic information entry matching 
          Wu however discloses searching for, by the processor, a basic information entry using the BFD session identifier as a keyword; (Wu, par0053 teaches the sending method and the sending apparatus described above deal with the scenario that a BFD packet is sent from the source. If an initial BFD packet is sent instead, the destination needs to search for the session ID allocated by the destination to the session after receiving the initial BFD session. FIG. 2 shows a method for searching for a session ID on a local side (in this embodiment, the local side is the destination). As shown in FIG. 2, the method includes the following steps:s201 - s203).
obtaining, by the processor, an equivalence class set identifier from the basic information entry matching the BFD session identifier, wherein the equivalence class set identifier indicates an equivalence class set to which the BFD session corresponding to the BFD session identifier belongs, and (Wu, par0066-0067 teaches an information obtaining unit, configured to obtain information about intermediate nodes to be passed by the initial BFD packet, where the information about the intermediate nodes is carried in the initial BFD packet received by the packet receiving unit; and an ID searching unit, configured to search for a session ID allocated by a local side to a session and corresponding to the initial BFD packet according to the intermediate node information obtained by the information obtaining unit and a preset mapping relation between the intermediate node information and the session ID allocated by the local side to the session).
BFD sessions carried by a same public network path belong to a same equivalence class set; (Wu, par0070 teaches as mentioned above in the embodiment shown in FIG. 1, the source sends the BFD packet for detecting the link fault to the local side (namely, destination) and the BFD packet carries the information about the intermediate nodes to be passed by the BFD packet, with a view to ensuring that the BFD packet can arrive at the local side along the link corresponding to the intermediate node information strictly (same public path). If the link corresponding to the intermediate node information fails, the BFD packet will not arrive at the local side, and the BFD packet will not arrive at the local side along other normal links. In this way, no BFD packet arrives at the local side along the link corresponding to the intermediate node information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of searching for, by the processor, a basic information entry using the BFD session identifier as a keyword; obtaining, by the processor, an equivalence class set identifier from the basic information entry matching the BFD session identifier, wherein the equivalence class set identifier indicates an equivalence class set to which the BFD session corresponding to the BFD session identifier belongs, and BFD sessions carried by a same public network path belong to a same equivalence class set, as taught by Wu in the method of Wang, so through technology of detecting link faults the network system can discover faults quickly and take the corresponding actions after the link fails, see Wu par0003.

          Addepalli however discloses adding, by the processor, a queue element corresponding to the BFD session identifier to an equivalence class time-window queue corresponding to the equivalence class set identifier, (Addepalli, col11 ln 45-55, teaches BFD module 39′ may stamp [adding] the packet by modifying the packet to include identification of the logical interface IP address from which router 30 transmits the packet. By stamping the packet as relevant, timer refresh module 42, traffic analysis module 44, and BFD module 39′ enable the peer router to identify the packet as relevant upon receipt, and refresh an adjacency timer [equivalence class time-window] for the BFD session. In this manner, techniques of this disclosure enable peer routers in a BFD session to negotiate and synchronize [the equivalence class set identifier] algorithms for relevant packet identification, and thereby update transmit and adjacency timers in response to parallel stimuli).
determining, by the processor, whether a number of queue elements in the equivalence class time-window queue reaches a set threshold in a set time-window, and (Addepalli, col9 ln 4-18, teaches in the case of transit packets in multi-hop BFD session scenarios, routers 12 match the destination IP address to the BFD endpoint, and identify the transit packet as relevant based on the transit packet passing through the transit router. In this manner, techniques of this disclosure enable routers 12 to identify [determining] packets as relevant to BFD sessions based on criteria that suit the path of the packet as well as the nature of the particular BFD session. By monitoring the relevant packet traffic and injecting BFD packets gracefully so as to maintain the maximum silence period [time-window] on any BFD session to be less than the configured thresh hold time [a set threshold in a set time-window], routers 12 implement one or more techniques of this disclosure to reduce traffic load caused by periodic transmission of BFD packets [a number of queue elements in the equivalence class time-window queue], while maintaining liveliness detection provided by the BFD protocol).
when the event type identifier indicates a Down event, reporting a Down event for each BFD session in the equivalence class set corresponding to the equivalence class set identifier when the number reaches the set threshold. (Addepalli, Fig.2, col10 ln 20-41, teaches , BFD module 39, in conjunction with other components of router 30, is configured to dynamically refresh one or both of a transmit timer and an adjacency timer based on identifying packets external to a BFD session as being relevant to the BFD session. Additionally, BFD module 39 of routing engine 32 may program BFD module 39′ in forwarding engine 34 or similar logic (not shown) in any of IFCs 50 that utilize BFD protocol-based logic to monitor incoming BFD packets and report a failed connection with another router to routing engine 39. More specifically, BFD module 39′ implements BFD protocol-based functionalities, such as transmitting and monitoring for periodic BFD packets received by forwarding engine 34, thereby conserving resources that would otherwise be expended by routing engine 32. In case of a detected connectivity failure, BFD module 39′ is configured to transmit a failure notification, or other similar indication, to BFD module 39 of routing engine 32. In response to receiving the failure notification from BFD module 39′ of forwarding engine 34, BFD module 39 causes RP 47 to update the network topology currently stored to routing information 36, to reflect the failed link(s) represented by the BFD failure).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of adding, by the processor, a queue element corresponding to the BFD session identifier to an equivalence class time-window queue corresponding to the equivalence class set identifier, determining, by the processor, whether a number of queue elements in the equivalence class time-window queue reaches a set threshold in a set time-window, and when the event type identifier indicates a Down event, reporting a Down event for each BFD session in the equivalence class set corresponding to the equivalence class set identifier when the number reaches the set threshold, as taught by Addepalli in the method of Wang and Wu, so when a periodic packet is not received in the allotted time, the router may update routing information to redirect network traffic and may issue a number of routing protocol update messages to neighboring routers indicating a topology change, see Addepalli par0003.

As per claim 7. A processing device, comprising: a processor; and a non-transitory machine readable storage medium storing machine executable instructions, wherein by executing the machine executable instructions in the machine readable storage (Wang, par0080-0081 teaches FIG. 4 is a simplified structural block diagram of an example of a network device [processing device]. As shown in FIG. 4, the network device 400 may be the network device 110-1 shown in FIG. 1. The network device 400 includes at least two components such as components 120-1 and 120-2, one or more processors 420, and one or more memories 430 that are interconnected using a system bus 410. The component includes one or more of a mechanical port, an electronic port, or a port supported by a required signal circuit. FIG. 4 shows an example in which the component 120-1 includes a port 130-1 and the component 120-2 includes a port 130-2. The memory 430 is configured to store an instruction 434. The processor 420 is configured to read the instruction 434 in the memory 430 to perform the method shown in FIG. 2. For example, the memory 430 [a non-transitory machine readable storage medium storing machine executable instructions] may be one or more of various media that can store program code, such as a read-only memory (ROM), a random access memory (RAM), a magnetic disk, or an optical disc. For example, the program code may be installed in the network device 400, or may be downloaded according to a requirement in a running process. For another example, the memory 430 may store a part of an operating system 432. The part of the operating system 432 may be executed by the processor 420 to systematize the network device 400 with respect to functions).
receive a Bidirectional Forwarding Detection (BFD) session event, wherein the BFD session event carries a BFD session identifier and an event type identifier, and the BFD session event includes an event which is triggered by a BFD session (Wang, par0040 and par0045. Par0040 teaches 201. A first network device sends, to a second network device, information used to establish [session event] at least two BFD sessions, where the information includes information about a first aggregated port [event type identifier], information about a second aggregated port, an identifier of a first port, a session identifier [session identifier] associated with the identifier of the first port, an identifier of a second port, and a session identifier associated with the identifier of the second port. The first port and the second port are ports in the first aggregated port. An aggregated link exists between the first aggregated port of the first network device and the second aggregated port of the second network device. Par0045 teaches 203. The first network device receives [receiving] information that is used to establish at least two BFD sessions and sent by the second network device).
for a Pseudo-Wire (PW) associated with the BFD session; (Wang, par0017 teaches the information about the first aggregated port includes an IPv4 address of the first network device and an identifier and a type of a pseudo wire between the first aggregated port and the second aggregated port. The information about the second aggregated port includes an IPv4 address of the second network device and an identifier and a type of a pseudo wire between the second aggregated port and the first aggregated port. The information indicates that the to-be-established BFD sessions are used to detect an application that is based on forwarding equivalence class (FEC) 128 and that is on the aggregated link in a direction from the first aggregated port to the second aggregated port, and to detect an FEC 128-based application on the aggregated link in a direction from the second aggregated port to the first aggregated port).
          Wang does not explicitly discloses search for a basic information entry using the BFD session identifier as a keyword; obtain an equivalence class set identifier from the 
          Wu however discloses search for a basic information entry using the BFD session identifier as a keyword; (Wu, par0053 teaches The sending method and the sending apparatus described above deal with the scenario that a BFD packet is sent from the source. If an initial BFD packet is sent instead, the destination needs to search for the session ID allocated by the destination to the session after receiving the initial BFD session. FIG. 2 shows a method for searching for a session ID on a local side (in this embodiment, the local side is the destination). As shown in FIG. 2, the method includes the following steps:s201 - s203).
obtain an equivalence class set identifier from the basic information entry matching the BFD session identifier, wherein the equivalence class set identifier indicates an equivalence class set to which the BFD session corresponding to the BFD session identifier belongs, and (Wu, par0066-0067 teaches an information obtaining unit, configured to obtain information about intermediate nodes to be passed by the initial BFD packet, where the information about the intermediate nodes is carried in the initial BFD packet received by the packet receiving unit; and an ID searching unit, configured to search for a session ID allocated by a local side to a session and corresponding to the initial BFD packet according to the intermediate node information obtained by the information obtaining unit and a preset mapping relation between the intermediate node information and the session ID allocated by the local side to the session).
(Wu, par0070 teaches as mentioned above in the embodiment shown in FIG. 1, the source sends the BFD packet for detecting the link fault to the local side (namely, destination) and the BFD packet carries the information about the intermediate nodes to be passed by the BFD packet, with a view to ensuring that the BFD packet can arrive at the local side along the link corresponding to the intermediate node information strictly (same public path). If the link corresponding to the intermediate node information fails, the BFD packet will not arrive at the local side, and the BFD packet will not arrive at the local side along other normal links. In this way, no BFD packet arrives at the local side along the link corresponding to the intermediate node information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of search for a basic information entry using the BFD session identifier as a keyword; obtain an equivalence class set identifier from the basic information entry matching the BFD session identifier, wherein the equivalence class set identifier indicates an equivalence class set to which the BFD session corresponding to the BFD session identifier belongs, and BFD sessions carried by a same public network path belong to a same equivalence class set, as taught by Wu in the method of Wang, so through technology of detecting link faults the network system can discover faults quickly and take the corresponding actions after the link fails, see Wu par0003.
          Wang and Wu do not explicitly disclose add a queue element corresponding to the BFD session identifier to an equivalence class time-window queue corresponding to the equivalence class set identifier, determine whether a number of queue elements in 
          Addepalli however discloses add a queue element corresponding to the BFD session identifier to an equivalence class time-window queue corresponding to the equivalence class set identifier, (Addepalli, col11 ln 45-55, teaches BFD module 39′ may stamp [adding] the packet by modifying the packet to include identification of the logical interface IP address from which router 30 transmits the packet. By stamping the packet as relevant, timer refresh module 42, traffic analysis module 44, and BFD module 39′ enable the peer router to identify the packet as relevant upon receipt, and refresh an adjacency timer [equivalence class time-window] for the BFD session. In this manner, techniques of this disclosure enable peer routers in a BFD session to negotiate and synchronize [the equivalence class set identifier] algorithms for relevant packet identification, and thereby update transmit and adjacency timers in response to parallel stimuli).
determine whether a number of queue elements in the equivalence class time-window queue reaches a set threshold in a set time-window, and (Addepalli, col9 ln 4-18, teaches in the case of transit packets in multi-hop BFD session scenarios, routers 12 match the destination IP address to the BFD endpoint, and identify the transit packet as relevant based on the transit packet passing through the transit router. In this manner, techniques of this disclosure enable routers 12 to identify [determining] packets as relevant to BFD sessions based on criteria that suit the path of the packet as well as the nature of the particular BFD session. By monitoring the relevant packet traffic and injecting BFD packets gracefully so as to maintain the maximum silence period [time-window] on any BFD session to be less than the configured thresh hold time [a set threshold in a set time-window], routers 12 implement one or more techniques of this disclosure to reduce traffic load caused by periodic transmission of BFD packets [a number of queue elements in the equivalence class time-window queue], while maintaining liveliness detection provided by the BFD protocol).
and when the event type identifier indicates a Down event, reporting a Down event for each BFD session in the equivalence class set corresponding to the equivalence class set identifier when the number reaches the set threshold. (Addepalli, Fig.2, col10 ln 20-41, teaches , BFD module 39, in conjunction with other components of router 30, is configured to dynamically refresh one or both of a transmit timer and an adjacency timer based on identifying packets external to a BFD session as being relevant to the BFD session. Additionally, BFD module 39 of routing engine 32 may program BFD module 39′ in forwarding engine 34 or similar logic (not shown) in any of IFCs 50 that utilize BFD protocol-based logic to monitor incoming BFD packets and report a failed connection with another router to routing engine 39. More specifically, BFD module 39′ implements BFD protocol-based functionalities, such as transmitting and monitoring for periodic BFD packets received by forwarding engine 34, thereby conserving resources that would otherwise be expended by routing engine 32. In case of a detected connectivity failure, BFD module 39′ is configured to transmit a failure notification, or other similar indication, to BFD module 39 of routing engine 32. In response to receiving the failure notification from BFD module 39′ of forwarding engine 34, BFD module 39 causes RP 47 to update the network topology currently stored to routing information 36, to reflect the failed link(s) represented by the BFD failure).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of add a queue element corresponding to the BFD session identifier to an equivalence class time-window queue corresponding to the equivalence class set identifier, determine whether a number of queue elements in the equivalence class time-window queue reaches a set threshold in a set time-window, and when the event type identifier indicates a Down event, report a Down event for each BFD session in the equivalence class set corresponding to the equivalence class set identifier when the number reaches the set threshold, as taught by Addepalli in the method of Wang and Wu, so when a periodic packet is not received in the allotted time, the router may update routing information to redirect network traffic and may issue a number of routing protocol update messages to neighboring routers indicating a topology change, see Addepalli par0003.

Claims 2-3, 5, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wu further in view of Addepalli, and further in view of Luo (CN102347855A, applicant's IDS) hereinafter Luo.

As per claim 2.  Wang, Wu and Addepalli disclose the method according to claim 1.
          Wang, Wu and Addepalli do not explicitly disclose when the number of the queue elements in the equivalence class time-window queue reaches the set threshold in the 
          Luo however discloses when the number of the queue elements in the equivalence class time-window queue reaches the set threshold in the set time-window, the method further comprising: (Luo, par0042-0050 teaches such a session every time a polling packet, the respective processing each time the timer expires only a session packet session, and that these sessions need to send keep-alive packets. Step S14: sending keep-alive packet to the current packet session peer device in the polling session. Step S15: determines whether a keep-alive message transmitted to the terminal equipment session within a set period when it is determined that the detection is performed in step S16; otherwise, go to step S17. The detection period setting device and sent to the keep-alive packet transmission period, wherein the detection period is set to a multiple end devices transmits a keep-alive packet transmission cycle. Usually times of detection cycle 3 may be provided for the end device sends keep-alive packet transmission period, i.e., not three consecutive keep-alive packet is received from the peer, the session is considered a failure. Step S16: determining the session connectivity fault exists. When the receive end of the keep-alive packet transmission in the detection period, that the present communication session is good, the fault does not exist. Step S17: determining the presence of faults of the communication session. If not received within the detection period of keep-alive packet transmission side, i.e., the received session timeout, that there is a failure of the communication session).
 (Luo, par0052-0057 teaches step S18: The presence of communication session is deleted from the fault is located in the session packet. BFD session timeout of a path to be deleted from the session when the session packet. Step S19: adjusting the session packet session elsewhere in the session packet, the position of the other sessions in the session packet continuously. Preferably, when a road BFD session timeout need to remove the session from the packet, leaving a gap in the corresponding session group. In order to maintain a continuous line session of the group session recording, the group at the last session to move to the position of the deleted session, the BFD session process so that each continuous space, avoiding empty session timer processing, waste CPU. Of course, not be taken at the set position is moved to the last session of the deleted session, the session embodiment taken sequentially provided after the thread is removed, realize that the other sessions in the session packet continuous position, the number of sessions in this way a relatively large movement. In each of the group session as an example shown in FIG. 4, wherein, Group 1 in this session group session BFDX second path is detected there is a link communication failure, at which point the session is no longer need to send keep alive and detecting whether the packets received from the peer keep-alive packet timeout, need to remove the session information in the session group. Then, the space occupied by the sessions to the session group all the way to the final session, i.e. the session BFD Y occupancy, and the Save ⑶RRENT_SESSION_SIZE group 1, the space occupied by the session BFD Y initialization is resumed).


As per claim 3.  Wang, Wu and Addepalli disclose the method according to claim 1.
          Wang, Wu and Addepalli do not explicitly disclose wherein adding the queue element corresponding to the BFD session identifier to the equivalence class time-window queue corresponding to the equivalence class set identifier comprises: determining, by the processor, whether the equivalence class time-window queue is empty; when the equivalence class time-window queue is empty, adding, by the processor, the queue element corresponding to the BFD session identifier to the equivalence class time-window queue as a first queue element of the equivalence class time-window queue, wherein a timestamp of the added queue element is current system time; and when the equivalence class time-window queue is not empty, adding, by the processor, the queue element corresponding to the BFD session identifier behind a last queue element in the equivalence class time-window queue, wherein a timestamp of the added queue element is current system time.
(Luo, par0031 teaches this feature based on the BFD, a BFD session to be detected all divided into five groups, the timer interval timer I0ms used in the present invention, each time the timer times out processing only one group and the group is provided All sessions are just needs to send keep-alive packets do not need to detect the need to send keep alive packets, the other is the untreated group that does not reach the transmission request, was used without).
when the equivalence class time-window queue is empty, adding, by the processor, the queue element corresponding to the BFD session identifier to the equivalence class time-window queue as a first queue element of the equivalence class time-window queue, wherein a timestamp of the added queue element is current system time; (Luo, par0039 teaches after every timer expiration, the system call handler BFD session, a session with a group conversation group based on the current state, and records the group number of the group session, a next treatment session group when the cycles of the timer group sessions. That is: when the session timer starts processing the first set (i.e., group session session Group 1) (i.e., when 0ms), when a first arrival I0ms (i.e.
When I0ms time) processing the second set of sessions (i.e., session 2 conversation group Group), ...... reaches the fourth I0ms (I.e., when 40ms) for the fifth group session (i.e., Group 5 group session in a session); and from the first group session begins when the fifth I0ms arrival (i.e., when 50ms). Each treatment session time interval exactly 50 milliseconds, which reaches 50ms packet loss detection and packet transmission requirements).
and when the equivalence class time-window queue is not empty, adding, by the processor, the queue element corresponding to the BFD session identifier behind a last queue element in the equivalence class time-window queue, wherein a timestamp of the added queue element is current system time. (Luo, par0040-0041 teaches in the keep-alive packet sending period of 50ms, a session packet polling every 8ms, after completion of the polling session packets 5, waits for the next 50ms, this approach is not provided and the number of session packets a product of a given polling period is equal to the peer device sends a keep-alive packet transmission period, polling can get the best results. However, the prior art can be solved router CPU-intensive multi-session timing when the BFD to detect and lead to the forwarding performance deteriorates. Step S13: Perform the following steps for the current polling session packets in each session).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein adding the queue element corresponding to the BFD session identifier to the equivalence class time-window queue corresponding to the equivalence class set identifier comprises: determining, by the processor, whether the equivalence class time-window queue is empty; when the equivalence class time-window queue is empty, adding, by the processor, the queue element corresponding to the BFD session identifier to the equivalence class time-window queue as a first queue element of the equivalence class time-window queue, wherein a timestamp of the added queue 

As per claim 5.  Wang, Wu and Addepalli disclose the method according to claim 1.
          Wang, Wu and Addepalli do not explicitly disclose the method further comprising: after reporting the Down event for each BFD session in the equivalence class set corresponding to the equivalence class set identifier, clearing, by the processor, equivalence class set elements in the equivalence class set; and clearing, by the processor, queue elements in the equivalence class time-window queue.
          Luo however discloses the method further comprising: after reporting the Down event for each BFD session in the equivalence class set corresponding to the equivalence class set identifier, clearing, by the processor, equivalence class set elements in the equivalence class set; and clearing, by the processor, queue elements in the equivalence class time-window queue. (Luo, par0052-0057 teaches step S18: The presence of communication session is deleted from the fault is located in the session packet. BFD session timeout of a path to be deleted from the session when the session packet. Step S19: adjusting the session packet session elsewhere in the session packet, the position of the other sessions in the session packet continuously. Preferably, when a road BFD session timeout need to remove the session from the packet, leaving a gap in the corresponding session group. In order to maintain a continuous line session of the group session recording, the group at the last session to move to the position of the deleted session, the BFD session process so that each continuous space, avoiding empty session timer processing, waste CPU. Of course, not be taken at the set position is moved to the last session of the deleted session, the session embodiment taken sequentially provided after the thread is removed, realize that the other sessions in the session packet continuous position, the number of sessions in this way a relatively large movement. In each of the group session as an example shown in FIG. 4, wherein, Group 1 in this session group session BFDX second path is detected there is a link communication failure, at which point the session is no longer need to send keep alive and detecting whether the packets received from the peer keep-alive packet timeout, need to remove the session information in the session group. Then, the space occupied by the sessions to the session group all the way to the final session, i.e. the session BFD Y occupancy, and the Save ⑶RRENT_SESSION_SIZE group 1, the space occupied by the session BFD Y initialization is resumed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the method further comprising: after reporting the Down event for each BFD session in the equivalence class set corresponding to the equivalence class set identifier, clearing, by the processor, equivalence class set elements in the equivalence class set; and clearing, by the processor, queue elements in the equivalence class time-window 

As per claim 8.  Wang, Wu and Addepalli disclose the device according to claim 7.
          Wang, Wu and Addepalli do not explicitly disclose wherein when the number of the queue elements in the equivalence class time-window queue reaches the set threshold in the set time-window, the processor is further caused to: delete an equivalence class set element corresponding to the BFD session identifier from the equivalence class set corresponding to the equivalence class set identifier.
          Luo however discloses wherein when the number of the queue elements in the equivalence class time-window queue reaches the set threshold in the set time-window, the processor is further caused to: (Luo, par0042-0050 teaches such a session every time a polling packet, the respective processing each time the timer expires only a session packet session, and that these sessions need to send keep-alive packets. Step S14: sending keep-alive packet to the current packet session peer device in the polling session. Step S15: determines whether a keep-alive message transmitted to the terminal equipment session within a set period when it is determined that the detection is performed in step S16; otherwise, go to step S17. The detection period setting device and sent to the keep-alive packet transmission period, wherein the detection period is set to a multiple end devices transmits a keep-alive packet transmission cycle. Usually times of detection cycle 3 may be provided for the end device sends keep-alive packet transmission period, i.e., not three consecutive keep-alive packet is received from the peer, the session is considered a failure. Step S16: determining the session connectivity fault exists. When the receive end of the keep-alive packet transmission in the detection period, that the present communication session is good, the fault does not exist. Step S17: determining the presence of faults of the communication session. If not received within the detection period of keep-alive packet transmission side, i.e., the received session timeout, that there is a failure of the communication session).
delete an equivalence class set element corresponding to the BFD session identifier from the equivalence class set corresponding to the equivalence class set identifier. (Luo, par0052-0057 teaches step S18: The presence of communication session is deleted from the fault is located in the session packet. BFD session timeout of a path to be deleted from the session when the session packet. Step S19: adjusting the session packet session elsewhere in the session packet, the position of the other sessions in the session packet continuously. Preferably, when a road BFD session timeout need to remove the session from the packet, leaving a gap in the corresponding session group. In order to maintain a continuous line session of the group session recording, the group at the last session to move to the position of the deleted session, the BFD session process so that each continuous space, avoiding empty session timer processing, waste CPU. Of course, not be taken at the set position is moved to the last session of the deleted session, the session embodiment taken sequentially provided after the thread is removed, realize that the other sessions in the session packet continuous position, the number of sessions in this way a relatively large movement. In each of the group session as an example shown in FIG. 4, wherein, Group 1 in this session group session BFDX second path is detected there is a link communication failure, at which point the session is no longer need to send keep alive and detecting whether the packets received from the peer keep-alive packet timeout, need to remove the session information in the session group. Then, the space occupied by the sessions to the session group all the way to the final session, i.e. the session BFD Y occupancy, and the Save ⑶RRENT_SESSION_SIZE group 1, the space occupied by the session BFD Y initialization is resumed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when the number of the queue elements in the equivalence class time-window queue reaches the set threshold in the set time-window, the processor is further caused to: delete an equivalence class set element corresponding to the BFD session identifier from the equivalence class set corresponding to the equivalence class set identifier, as taught by Luo in the device of Wang, Wu and Addepalli, so BFD provides a light load failure detection between network devices, multiple BFD sessions can be established to monitor multiple paths between devices, see Luo par0002.

As per claim 9.  Wang, Wu and Addepalli disclose the device according to claim 7.
          Wang, Wu and Addepalli do not explicitly disclose wherein when adding the queue element corresponding to the BFD session identifier to the equivalence class time-window queue corresponding to the equivalence class set identifier, the processor is further caused to: determine whether the equivalence class time-window queue is empty; when the equivalence class time-window queue is empty, add the queue element corresponding to the BFD session identifier to the equivalence class time-
          Luo however discloses wherein when adding the queue element corresponding to the BFD session identifier to the equivalence class time-window queue corresponding to the equivalence class set identifier, the processor is further caused to: determine whether the equivalence class time-window queue is empty; (Luo, par0031 teaches this feature based on the BFD, a BFD session to be detected all divided into five groups, the timer interval timer I0ms used in the present invention, each time the timer times out processing only one group and the group is provided All sessions are just needs to send keep-alive packets do not need to detect the need to send keep alive packets, the other is the untreated group that does not reach the transmission request, was used without).
when the equivalence class time-window queue is empty, add the queue element corresponding to the BFD session identifier to the equivalence class time-window queue as a first queue element of the equivalence class time-window queue, wherein a timestamp of the added queue element is current system time; (Luo, par0039 teaches after every timer expiration, the system call handler BFD session, a session with a group conversation group based on the current state, and records the group number of the group session, a next treatment session group when the cycles of the timer group sessions. That is: when the session timer starts processing the first set (i.e., group session session Group 1) (i.e., when 0ms), when a first arrival I0ms (i.e.
When I0ms time) processing the second set of sessions (i.e., session 2 conversation group Group), ...... reaches the fourth I0ms (I.e., when 40ms) for the fifth group session (i.e., Group 5 group session in a session); and from the first group session begins when the fifth I0ms arrival (i.e., when 50ms). Each treatment session time interval exactly 50 milliseconds, which reaches 50ms packet loss detection and packet transmission requirements).
and when the equivalence class time-window queue is not empty, add the queue element corresponding to the BFD session identifier behind a last queue element in the equivalence class time-window queue, wherein a timestamp of the added queue element is current system time. (Luo, par0040-0041 teaches in the keep-alive packet sending period of 50ms, a session packet polling every 8ms, after completion of the polling session packets 5, waits for the next 50ms, this approach is not provided and the number of session packets a product of a given polling period is equal to the peer device sends a keep-alive packet transmission period, polling can get the best results. However, the prior art can be solved router CPU-intensive multi-session timing when the BFD to detect and lead to the forwarding performance deteriorates. Step S13: Perform the following steps for the current polling session packets in each session).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when adding the queue element corresponding to the BFD session identifier to the equivalence class time-window queue corresponding to the equivalence class set 

As per claim 11.  Wang, Wu and Addepalli disclose the device according to claim 7.
          Wang, Wu and Addepalli do not explicitly disclose wherein, the processor is further caused to: after reporting the Down event for each BFD session in the equivalence class set corresponding to the equivalence class set identifier, clear equivalence class set elements in the equivalence class set; and clear queue elements in the equivalence class time-window queue.
          Luo however discloses wherein, the processor is further caused to: after reporting the Down event for each BFD session in the equivalence class set corresponding to the equivalence class set identifier, clear equivalence class set elements in the equivalence class set; and clear queue elements in the equivalence class time-window queue. (Luo, par0052-0057 teaches step S18: The presence of communication session is deleted from the fault is located in the session packet. BFD session timeout of a path to be deleted from the session when the session packet. Step S19: adjusting the session packet session elsewhere in the session packet, the position of the other sessions in the session packet continuously. Preferably, when a road BFD session timeout need to remove the session from the packet, leaving a gap in the corresponding session group. In order to maintain a continuous line session of the group session recording, the group at the last session to move to the position of the deleted session, the BFD session process so that each continuous space, avoiding empty session timer processing, waste CPU. Of course, not be taken at the set position is moved to the last session of the deleted session, the session embodiment taken sequentially provided after the thread is removed, realize that the other sessions in the session packet continuous position, the number of sessions in this way a relatively large movement. In each of the group session as an example shown in FIG. 4, wherein, Group 1 in this session group session BFDX second path is detected there is a link communication failure, at which point the session is no longer need to send keep alive and detecting whether the packets received from the peer keep-alive packet timeout, need to remove the session information in the session group. Then, the space occupied by the sessions to the session group all the way to the final session, i.e. the session BFD Y occupancy, and the Save ⑶RRENT_SESSION_SIZE group 1, the space occupied by the session BFD Y initialization is resumed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of .

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wu further in view of Addepalli further in view of Luo, and further in view of Bellis et al. (US20160014002A1) hereinafter Bellis.
 
As per claim 4.  Wang, Wu, Addepalli and Luo disclose the method according to claim 3.
          Wang, Wu and Addepalli do not explicitly disclose wherein adding the queue element corresponding to the BFD session identifier behind the last queue element in the equivalence class time-window queue comprises: of the first queue element in the equivalence class time-window queue, the first queue element in the equivalence class time-window queue, and the queue element corresponding to the BFD session identifier behind the last queue element in the equivalence class time-window queue.
          Luo however discloses wherein adding the queue element corresponding to the BFD session identifier behind the last queue element in the equivalence class time-window queue comprises: of the first queue element in the equivalence class time- (Luo, par0042-0050 teaches such a session every time a polling packet, the respective processing each time the timer expires only a session packet session, and that these sessions need to send keep-alive packets. Step S14: sending keep-alive packet to the current packet session peer device in the polling session. Step S15: determines whether a keep-alive message transmitted to the terminal equipment session within a set period when it is determined that the detection is performed in step S16; otherwise, go to step S17. The detection period setting device and sent to the keep-alive packet transmission period, wherein the detection period is set to a multiple end devices transmits a keep-alive packet transmission cycle. Usually times of detection cycle 3 may be provided for the end device sends keep-alive packet transmission period, i.e., not three consecutive keep-alive packet is received from the peer, the session is considered a failure. Step S16: determining the session connectivity fault exists. When the receive end of the keep-alive packet transmission in the detection period, that the present communication session is good, the fault does not exist. Step S17: determining the presence of faults of the communication session. If not received within the detection period of keep-alive packet transmission side, i.e., the received session timeout, that there is a failure of the communication session).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein adding the queue element corresponding to the BFD session identifier behind 
          Wang, Wu, Addepalli and Luo do not explicitly disclose calculating, by the processor, a difference between the current system time and the timestamp, deleting, by the processor, when the calculated difference is greater than a set size for a time-window, adding, by the processor.
          Bellis however discloses calculating, by the processor, a difference between the current system time and the timestamp, deleting, by the processor, when the calculated difference is greater than a set size for a time-window, adding, by the processor, (Bellis, par0044 teaches Periodically a Timeout Detector 70 scans every record in UID Store 50.  If the difference between the current system time and the recorded timestamp is more than a pre-defined time limit, the system adds a flag to the request record in Record Store 40 to the effect that no response has been received (such records can then, if required, be considered as Request-Response records in subsequent processing, even though they contain no response information), and deletes the record in UID Store 50).


As per claim 10.  Wang, Wu, Addepalli and Luo disclose the device according to claim 9.
          Wang, Wu and Addepalli do not explicitly disclose wherein when adding the queue element corresponding to the BFD session identifier behind the last queue element in the equivalence class time-window queue, of the first queue element in the equivalence class time-window queue, the first queue element in the equivalence class time-window queue, the queue element corresponding to the BFD session identifier behind the last queue element in the equivalence class time-window queue.
          Luo however discloses wherein when adding the queue element corresponding to the BFD session identifier behind the last queue element in the equivalence class time-window queue, of the first queue element in the equivalence class time-window queue, the first queue element in the equivalence class time-window queue, the queue element corresponding to the BFD session identifier behind the last queue element in the equivalence class time-window queue. (Luo, par0042-0050 teaches such a session every time a polling packet, the respective processing each time the timer expires only a session packet session, and that these sessions need to send keep-alive packets. Step S14: sending keep-alive packet to the current packet session peer device in the polling session. Step S15: determines whether a keep-alive message transmitted to the terminal equipment session within a set period when it is determined that the detection is performed in step S16; otherwise, go to step S17. The detection period setting device and sent to the keep-alive packet transmission period, wherein the detection period is set to a multiple end devices transmits a keep-alive packet transmission cycle. Usually times of detection cycle 3 may be provided for the end device sends keep-alive packet transmission period, i.e., not three consecutive keep-alive packet is received from the peer, the session is considered a failure. Step S16: determining the session connectivity fault exists. When the receive end of the keep-alive packet transmission in the detection period, that the present communication session is good, the fault does not exist. Step S17: determining the presence of faults of the communication session. If not received within the detection period of keep-alive packet transmission side, i.e., the received session timeout, that there is a failure of the communication session).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein adding the queue element corresponding to the BFD session identifier behind the last queue element in the equivalence class time-window queue comprises: of the first queue element in the equivalence class time-window queue, the first queue element in the equivalence class time-window queue, and the queue element corresponding to the BFD session identifier behind the last queue element in the 
          Wang, Wu, Addepalli and Luo do not explicitly disclose the processor is further caused to: calculate a difference between the current system time and the timestamp, delete when the calculated difference is greater than a set size for a time-window, and add.
          Bellis however discloses the processor is further caused to: calculate a difference between the current system time and the timestamp, delete when the calculated difference is greater than a set size for a time-window, and add (Bellis, par0044 teaches Periodically a Timeout Detector 70 scans every record in UID Store 50.  If the difference between the current system time and the recorded timestamp is more than a pre-defined time limit, the system adds a flag to the request record in Record Store 40 to the effect that no response has been received (such records can then, if required, be considered as Request-Response records in subsequent processing, even though they contain no response information), and deletes the record in UID Store 50).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the processor is further caused to: calculate a difference between the current system time and the timestamp, delete when the calculated difference is greater than a set size for a time-window, and add, as taught by Bellis in the device of Wang, Wu, Addepalli and Luo, so DNS is a database system that allows connection to another networked .

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wu in view of Addepalli in view of Luo, and further in view of Nainar et al. (US20180077051A1) hereinafter Nainar.

As per claim 6.  Wang, Wu and Addepalli disclose the method according to claim 1.
          Wang, Wu and Addepalli does not explicitly discloses adding, by the processor, an equivalence class set element corresponding to the BFD session identifier to the equivalence class set corresponding to the equivalence class set identifier if a session status in the basic information entry matching the BFD session identifier is Down;  deleting, by the processor, the equivalence class set element corresponding to the BFD session identifier from the equivalence class set corresponding to the equivalence class set identifier if the session status in the basic information entry matching the BFD session identifier is UP, and reporting, by the processor, the BFD session event.
          Luo however discloses adding, by the processor, an equivalence class set element corresponding to the BFD session identifier to the equivalence class set corresponding to the equivalence class set identifier if a session status in the basic information entry matching the BFD session identifier is Down; (Luo, par0005-0006 teaches in order to quickly detect a failure and switch link is currently commonly used routing protocols in conjunction with BFD, a BFD protocol milliseconds, can quickly detect the failure of a link and link switching, so that the customer service interruption time a minimum. For network router [processor], which BFD session is only one way. As for the City line second line router, its outlets to hundreds, which is hundreds of BFD sessions. In order to timely and accurately detect link availability, the conventional method is a high priority to start a timer, once every I0ms traverse BFD session detection, determines whether the current session involves sending keep-alive peer and according to whether the received packet to the transmitting peer keep-alive packet to determine whether the session timeout, timeout that is considered a link failure. This approach requires the BFD session information is stored in a large array, each element of a space channel session data. As shown, a schematic view of the BFD session information is the prior art, wherein, MAX_SESSION_SIZE the maximum capacity of the array, CURRENT_SESSION_SUE number of sessions is 2 actually present. Each timer period required for all sessions polls, one by one if the need to send keep-alive packet and session timeouts, so the city line for the second line router, router to connect as many outlets, in order to be able to accurately detect the link each time the timer expires need to traverse the session more).
deleting, by the processor, the equivalence class set element corresponding to the BFD session identifier from the equivalence class set corresponding to the equivalence class set identifier if the session status in the basic information entry matching the BFD session identifier is UP (Luo, par0042-0050 teaches such a session every time a polling packet, the respective processing each time the timer expires only a session packet session, and that these sessions need to send keep-alive packets. Step S14: sending keep-alive packet to the current packet session peer device in the polling session. Step S15: determines whether a keep-alive message transmitted to the terminal equipment session within a set period when it is determined that the detection is performed in step S16; otherwise, go to step S17. The detection period setting device and sent to the keep-alive packet transmission period, wherein the detection period is set to a multiple end devices transmits a keep-alive packet transmission cycle. Usually times of detection cycle 3 may be provided for the end device sends keep-alive packet transmission period, i.e., not three consecutive keep-alive packet is received from the peer, the session is considered a failure. Step S16: determining the session connectivity fault exists. When the receive end of the keep-alive packet transmission in the detection period, that the present communication session is good, the fault does not exist. Step S17: determining the presence of faults of the communication session. If not received within the detection period of keep-alive packet transmission side, i.e., the received session timeout, that there is a failure of the communication session).
and reporting, by the processor, the BFD session event. (Luo, par0052-0057 teaches step S18: The presence of communication session is deleted from the fault is located in the session packet. BFD session timeout of a path to be deleted from the session when the session packet. Step S19: adjusting the session packet session elsewhere in the session packet, the position of the other sessions in the session packet continuously. Preferably, when a road BFD session timeout need to remove the session from the packet, leaving a gap in the corresponding session group. In order to maintain a continuous line session of the group session recording, the group at the last session to move to the position of the deleted session, the BFD session process so that each continuous space, avoiding empty session timer processing, waste CPU. Of course, not be taken at the set position is moved to the last session of the deleted session, the session embodiment taken sequentially provided after the thread is removed, realize that the other sessions in the session packet continuous position, the number of sessions in this way a relatively large movement. In each of the group session as an example shown in FIG. 4, wherein, Group 1 in this session group session BFDX second path is detected there is a link communication failure, at which point the session is no longer need to send keep alive and detecting whether the packets received from the peer keep-alive packet timeout, need to remove the session information in the session group. Then, the space occupied by the sessions to the session group all the way to the final session, i.e. the session BFD Y occupancy, and the Save ⑶RRENT_SESSION_SIZE group 1, the space occupied by the session BFD Y initialization is resumed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of adding, by the processor, an equivalence class set element corresponding to the BFD session identifier to the equivalence class set corresponding to the equivalence class set identifier if a session status in the basic information entry matching the BFD session identifier is Down;  deleting, by the processor, the equivalence class set element corresponding to the BFD session identifier from the equivalence class set corresponding to the equivalence class set identifier if the session status in the basic information entry matching the BFD session identifier is UP, and reporting, by the processor, the BFD session event, as taught by Luo in the method of Wang, Wu and Addepalli, so BFD provides a light load failure detection between network devices, 
          Wang, Wu, Addepalli and Luo do not explicitly disclose further comprising: when the event type identifier indicates an UP event, and when the event type identifier indicates an Admin Down event.
          Nainar however discloses further comprising: when the event type identifier indicates an UP event, and when the event type identifier indicates an Admin Down event (Nainar, par0047 teaches a BFD packet includes identifiers called discriminators to identify the sending node and receiving node for the packet, as well as information on time intervals between BFD packets requested or required by the node sending the packet. The packet also includes a status field with a code indicating a status of the BFD session between the two nodes (such as “up” or “administratively down”), and a diagnostic field with a code indicating a more specific characteristic of the node sending the diagnostic code (such as “neighbor signaled session down” or “forwarding plane reset”). The diagnostic code can be used, for example, by a remote system to specify a reason that the previous session failed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: when the event type identifier indicates an UP event, and when the event type identifier indicates an Admin Down event, as taught by Nainar in the method of Wang, Wu, Addepalli and Luo, so service level agreements require network providers to meet specified targets for quality-of-service metrics, see Ninar par0003.

As per claim 12.  Wang, Wu and Addepalli disclose the device according to claim 7.
          Wang, Wu and Addepalli do not explicitly disclose add an equivalence class set element corresponding to the BFD session identifier to the equivalence class set corresponding to the equivalence class set identifier if a session status in the basic information entry matching the BFD session identifier is Down; delete the equivalence class set element corresponding to the BFD session identifier from the equivalence class set corresponding to the equivalence class set identifier if the session status in the basic information entry matching the BFD session identifier is UP, and report the BFD session event.
          Luo however discloses adding, by the processor, an equivalence class set element corresponding to the BFD session identifier to the equivalence class set corresponding to the equivalence class set identifier if a session status in the basic information entry matching the BFD session identifier is Down; (Luo, par0005-0006 teaches in order to quickly detect a failure and switch link is currently commonly used routing protocols in conjunction with BFD, a BFD protocol milliseconds, can quickly detect the failure of a link and link switching, so that the customer service interruption time a minimum. For network router [processor], which BFD session is only one way. As for the City line second line router, its outlets to hundreds, which is hundreds of BFD sessions. In order to timely and accurately detect link availability, the conventional method is a high priority to start a timer, once every I0ms traverse BFD session detection, determines whether the current session involves sending keep-alive peer and according to whether the received packet to the transmitting peer keep-alive packet to determine whether the session timeout, timeout that is considered a link failure. This approach requires the BFD session information is stored in a large array, each element of a space channel session data. As shown, a schematic view of the BFD session information is the prior art, wherein, MAX_SESSION_SIZE the maximum capacity of the array, CURRENT_SESSION_SUE number of sessions is 2 actually present. Each timer period required for all sessions polls, one by one if the need to send keep-alive packet and session timeouts, so the city line for the second line router, router to connect as many outlets, in order to be able to accurately detect the link each time the timer expires need to traverse the session more).
delete the equivalence class set element corresponding to the BFD session identifier from the equivalence class set corresponding to the equivalence class set identifier if the session status in the basic information entry matching the BFD session identifier is UP, (Luo, par0042-0050 teaches such a session every time a polling packet, the respective processing each time the timer expires only a session packet session, and that these sessions need to send keep-alive packets. Step S14: sending keep-alive packet to the current packet session peer device in the polling session. Step S15: determines whether a keep-alive message transmitted to the terminal equipment session within a set period when it is determined that the detection is performed in step S16; otherwise, go to step S17. The detection period setting device and sent to the keep-alive packet transmission period, wherein the detection period is set to a multiple end devices transmits a keep-alive packet transmission cycle. Usually times of detection cycle 3 may be provided for the end device sends keep-alive packet transmission period, i.e., not three consecutive keep-alive packet is received from the peer, the session is considered a failure. Step S16: determining the session connectivity fault exists. When the receive end of the keep-alive packet transmission in the detection period, that the present communication session is good, the fault does not exist. Step S17: determining the presence of faults of the communication session. If not received within the detection period of keep-alive packet transmission side, i.e., the received session timeout, that there is a failure of the communication session).
and report the BFD session event (Luo, par0052-0057 teaches step S18: The presence of communication session is deleted from the fault is located in the session packet. BFD session timeout of a path to be deleted from the session when the session packet. Step S19: adjusting the session packet session elsewhere in the session packet, the position of the other sessions in the session packet continuously. Preferably, when a road BFD session timeout need to remove the session from the packet, leaving a gap in the corresponding session group. In order to maintain a continuous line session of the group session recording, the group at the last session to move to the position of the deleted session, the BFD session process so that each continuous space, avoiding empty session timer processing, waste CPU. Of course, not be taken at the set position is moved to the last session of the deleted session, the session embodiment taken sequentially provided after the thread is removed, realize that the other sessions in the session packet continuous position, the number of sessions in this way a relatively large movement. In each of the group session as an example shown in FIG. 4, wherein, Group 1 in this session group session BFDX second path is detected there is a link communication failure, at which point the session is no longer need to send keep alive and detecting whether the packets received from the peer keep-alive packet timeout, need to remove the session information in the session group. Then, the space occupied by the sessions to the session group all the way to the final session, i.e. the session BFD Y occupancy, and the Save ⑶RRENT_SESSION_SIZE group 1, the space occupied by the session BFD Y initialization is resumed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of add an equivalence class set element corresponding to the BFD session identifier to the equivalence class set corresponding to the equivalence class set identifier if a session status in the basic information entry matching the BFD session identifier is Down; delete the equivalence class set element corresponding to the BFD session identifier from the equivalence class set corresponding to the equivalence class set identifier if the session status in the basic information entry matching the BFD session identifier is UP, and report the BFD session event, as taught by Luo in the device of Wang, Wu and Addepalli, so BFD provides a light load failure detection between network devices, multiple BFD sessions can be established to monitor multiple paths between devices, see Luo par0002.
          Wang, Wu, Addepalli and Luo do not explicitly disclose wherein the processor is further caused to: when the event type identifier indicates an UP event, and when the event type identifier indicates an Admin Down event.
          Nainar however discloses wherein the processor is further caused to: when the event type identifier indicates an UP event, and when the event type identifier indicates an Admin Down event. (Nainar, par0047 teaches a BFD packet includes identifiers called discriminators to identify the sending node and receiving node for the packet, as well as information on time intervals between BFD packets requested or required by the node sending the packet. The packet also includes a status field with a code indicating a status of the BFD session between the two nodes (such as “up” or “administratively down”), and a diagnostic field with a code indicating a more specific characteristic of the node sending the diagnostic code (such as “neighbor signaled session down” or “forwarding plane reset”). The diagnostic code can be used, for example, by a remote system to specify a reason that the previous session failed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the processor is further caused to: when the event type identifier indicates an UP event, and when the event type identifier indicates an Admin Down event, as taught by Nainar in the device of Wang, Wu, Addepalli and Luo, so service level agreements require network providers to meet specified targets for quality-of-service metrics, see Ninar par0003.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•	Mirsky et al. (US20160036695A1)– Related art in the area that establishes a bi-directional forwarding detection (BFD) session between an active node and a passive node of an MPLS label switched path (LSP), the network has a plurality of nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442